Detailed Action
This Office action responds to the election filed 8/2/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species A (method of Fig. 6) in the reply filed on 8/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing a package substrate and method.  However, the inventive concept is directed to a conductive paste, as cited in claim 1, line 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20030049425 A1) in view of Shiratori (JP 2015167193 A, from IDS).
Regarding claim 1, Ono discloses a package substrate (Fig. 2B) comprising: a substrate (1); and an electrode (2) disposed on a surface of the substrate, wherein a metal pin (7) is disposed on the electrode via a cured product of a conductive paste (3) containing a metal powder (“conductive filler” [0057]) and a thermosetting resin (“thermosetting resins” [0057]).
Illustrated below is Fig. 2B of Ono.

    PNG
    media_image1.png
    304
    471
    media_image1.png
    Greyscale

Ono fails to teach the metal powder contains a low-melting point metal and a high-melting point metal having a melting point higher than that of the low-melting point metal.  However, Ono clearly teaches the metal composition of the metal powder may be varied (“metal selected from” [0058]).
Shiratori discloses a conductive paste containing a metal powder in the same field of endeavor (4, Fig. 6B), wherein the metal powder contains a low-melting point metal (“first metal” Abstract) and a high-melting point metal (“second metal” Abstract) having a melting point higher than that of the low-melting point metal.  Substituting the metal powder of Shiratori in place of the metal powder of Ono would arrive at the claimed conductive paste.  Shiratori provides a clear teaching to motivate one to modify the conductive paste of Ono to have a metal powder containing a low-melting point metal and a high-melting point metal in that it would provide a strong bond within a short time (Abstract).  Therefore, it would have been obvious to have the metal powder containing a low-melting point metal and a high-melting point metal having a melting point higher than that of the low-melting point metal because it would result in a strong bond within a short manufacturing time, thus enhancing manufacturing throughput and reducing manufacturing costs.
Illustrated below is Fig. 6B of Shiratori.

    PNG
    media_image2.png
    382
    276
    media_image2.png
    Greyscale

Regarding claim 3, Ono in view of Shiratori discloses a package substrate (Ono, Fig. 2B), wherein the low-melting point metal has a melting point of 180°C or lower (Shiratori, “first metal”, indium, page 3 of included translation).
Regarding claim 4, Ono in view of Shiratori discloses a package substrate (Ono, Fig. 2B), wherein the low-melting point metal includes at least one selected from the group consisting of indium, tin, lead, and bismuth (“first metal”, indium, page 3 of included translation).
Regarding claim 5, Ono in view of Shiratori discloses a package substrate (Ono, Fig. 2B), wherein the high-melting point metal has a melting point of 800°C or higher (Shiratori, “second metal”, silver, copper, gold, palladium, nickel, page 3 of included translation).
Regarding claim 6, Ono in view of Shiratori discloses a package substrate (Ono, Fig. 2B), wherein the high-melting point metal includes at least one selected from the group consisting of copper, silver, gold, nickel, silver-coated copper, and silver-coated copper alloy (Shiratori, “second metal”, silver, copper, gold, palladium, nickel, page 3 of included translation).
Regarding claim 7, Ono in view of Shiratori discloses a package substrate (Ono, Fig. 2B), wherein the metal pin includes at least one selected from the group consisting of copper, silver, gold, and nickel ([0072]).
Regarding claim 8, Ono in view of Shiratori discloses producing the package substrate according to claim 1 (Ono, Fig. 2B), comprising: a substrate preparation step of preparing a substrate including an electrode disposed on a surface thereof (electrodes are formed, [0063]), a printing step of printing a conductive paste containing a metal powder and a thermosetting resin on the electrode (layers positioned, [0066]); a metal pin positioning step of positioning a metal pin on the conductive paste (electrodes inserted into, [0067]); and a metal pin disposing step of disposing the metal pin on the electrode via a cured product of the conductive paste obtained by heating the conductive paste to soften and then cure the conductive paste (“bonded”, “softened” [0067]), wherein the metal powder contains a low-melting point metal and a high-melting point metal having a melting point higher than that of the low-melting point metal.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Shiratori as applied to claim 1 above, and further in view of Taniguchi (JP 2007019360 A).
Regarding claim 2, Ono in view of Shiratori discloses a package substrate (Ono, Fig. 2B), wherein an alloy of the low-melting point metal is present proximal the metal pin (Shiratori, “a uniform alloy…is formed” page 6 of included translation).
Ono in view of Shiratori fails to teach the characteristic of an alloy of the low-melting point metal and the metal pin is present between the cured product of the conductive paste and the metal pin.  However, Shiratori clearly teaches the alloy is formed by melting the low-melting point metal when electrically connecting the metal pin (“bonding…electrode” Abstract).
Taniguchi discloses a metal pin (61, Fig. 5) and low-melting point metal (71, 72) used in the same way as Ono in view of Shiratori to electrically connect to the metal pin (“electrodes can be joined” Abstract), wherein the characteristic of an alloy of the low-melting point metal and the metal pin is present (“diffuses” page 3 of included translation).
Ono in view of Shiratori discloses electrically connecting a metal pin with a low-melting point metal.  Taniguchi discloses electrically connecting a metal pin with a low-melting point metal will form an alloy.  One of ordinary skill in the art at the time of filing would have recognized the characteristic of an alloy being present when electrically connecting the metal pin and low-melting point metal of Ono in view of Shiratori because Taniguchi teaches this known characteristic is present when electrically connecting similar devices in the same way.  Having the characteristic alloy form between the cured product of the conductive paste and the metal pin of Ono in view of Shiratori would arrive at the claimed invention.  Therefore, it would have been obvious to one of ordinary skill in the art to have the claimed alloy because it is an inherent characteristic that necessarily flows from the teachings of the applied prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/WILLIAM H ANDERSON/            Examiner, Art Unit 2817